DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reopening of Prosecution after Appeal Brief
In view of the Appeal Brief filed on 02/01/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/David E Sosnowski/            SPE, Art Unit 3745                                                                                                                                                                                            




Withdrawal of Rejections
The rejections in the previous Office actions are hereby withdrawn in light of new grounds of rejection as set forth below.

Withdrawal of Allowable Subject Matter
In light of new grounds of rejection set forth below, the allowability of claim 15-18 is hereby withdrawn.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a conveyance shaft” in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
An inspection of the application specification reveals that “a conveyance shaft” is interpreted to include a shaft of a water borne vessel (page 5, second paragraph from the bottom, last sentence”, a shaft of an airplane propeller or a shaft of a helicopter rotor (page 11, last sentence).  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-30 of U.S. Patent No. 8,608,441. Although the claims at issue are claim 21 of the patent "anticipates" application claim 1.  Accordingly, application claim 1 is not patentably distinct from patent claim 21.  Here, patent claim 1 requires elements (A) a propeller blade assembly, (B) at least first and second blades coupled to a rotor, (C) defining an axis of rotation, (D) the first blade defining a first chord at a first time, the second blade defining a second chord at the first time, the first and second chords not being equal, (E) a waterborne vessel shaft holding the blades in a vertical plane; wherein “a water borne vessel shaft” is interpreted as “a conveyance shaft” as discussed in the “Claim Interpretation” section above; while application claim 1 only requires elements a blade assembly with elements (B), (D) and (E). Thus it is apparent that the more specific patent claim 1 (a propeller blade assembly) encompasses application claim 1 (a blade assembly).  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  
Similarly, patent claim 29 recites a more specific propeller blades assembly including elements (A) at least first and second blades coupled to a rotor, (B) defining an axis of rotation, and (C) the first blade defining a first chord at a first time, the second blade defining a second chord at the first time, the first and second chords not being equal, wherein the chords are established based on respective pressure signals representative of fluid pressure on the blades; while Application claim 9 only requires a blade assembly comprising elements (A) and (C). Thus it is apparent that the more specific patent claim 29 (a propeller blade assembly) encompasses application claim 9 (a blade assembly).  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the .  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 and 8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Briner (1,946,571).
Briner discloses a blade assembly comprising: at least first and second blades 1a and 11a coupled to a rotor, the first blade defining a first chord at a first time, the second blade defining a second chord at the first time, the first and second chords not being equal (see annotated Fig. 6 below), a conveyance shaft holding the blades in a vertical plane (Fig. 7).
Regarding claim 8, the first blade has a length different from that of the second blade at the first time (Fig. 6 below).

[AltContent: textbox (Second blade)][AltContent: textbox (First blade)][AltContent: textbox (Second chord)][AltContent: textbox (First chord)][AltContent: connector][AltContent: connector][AltContent: oval]
    PNG
    media_image1.png
    619
    294
    media_image1.png
    Greyscale

	Annotation of Fig. 6.


Claims 11, 12, 14 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lemont (3,729,272).
Lemon discloses a blade assembly comprising: at least first and second blades 7 coupled to a rotor (Fig. 1), the first blade defining a first pitch at a first time, the second blade defining a second pitch at the first time, the first and second pitches not being equal (cyclic pitch; col. 2, lines 22-33), a conveyance shaft 33 holding the blades.
Regarding claim 12, the assembly further comprising an actuator (a swash plate; col. 4, lines 66-68) coupled to at least one blade to establish the pitch of the blade. 

Regarding claim 18, the pitches are based on respective angular positions of the blades with respect to the rotor (cyclic pitch).

Claims 1, 8, 11, 12, and 15-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Thornton, Jr. et al. (4,693,671; which is simply referred to as Thornton from now on ).
Regarding claim 1, Thornton discloses a blade assembly comprising: at least first and second blades 30 and 32 coupled to a rotor (see annotated Fig. 1 below), the first blade defining a first chord at a first time (Fig. 1), the second blade defining a second chord at the first time, the first and second chord not being equal, a conveyance shaft 24 holding the blades.
[AltContent: textbox (Second chord)][AltContent: textbox (First chord)][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    733
    909
    media_image2.png
    Greyscale


	Annotation of Fig. 1.

Regarding claim 11, Thornton discloses a blade assembly comprising: at least first and second blades 30 and 32 coupled to a rotor (Fig. 1), the first blade defining a first pitch at a first time, the second blade defining a second pitch at the first time, the first and second pitches not being equal (col. 5, lines 65-68; col. 9, lines 28-41), a conveyance shaft 24 holding the blades.
Regarding claim 12, the assembly further comprising an actuator coupled to at least one blade 32 to establish the pitch of the blade (Fig. 6). 
Regarding claim 15, the first blade 30 has its chord being different from that of the second blade 32 at the first time (Fig. 1).
Regarding claims 16 and 17, the first blade 30 has its length being different from that of the second blade 32 at the first time (Fig. 1).

Allowable Subject Matter
Claims 13, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745